         Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 1 of 15




 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
10
   SALINAS VALLEY MEMORIAL                            Case No. 5:17-cv-07076-LHK-VKD
11 HEALTHCARE SYSTEM,
                                                      JOINT RULE 26(f) CASE STATUS
12                    Plaintiff,                      REPORT
13               v.
                                                      Initial Case Management Conference:
14                                                    Date: April 17, 2019
   MONTEREY PENINSULA                                 Time: 2:00 p.m.
15 HORTICULTURE, INC. dba ROCKET                      Ctrm.: 8 (4th floor)
   FARMS; MONTEREY PENINSULA
16 HORTICULTURE, INC. / STEVEN
   ROBERTS ORIGINAL DESSERTS, LLC;                    Judge: Honorable Lucy H. Koh
17 EMPLOYEE BENEFIT PLAN,
                                                      Complaint Filed: December 13, 2017
18                    Defendants.                     Trial Date:      None Set
19 MONTEREY PENINSULA
   HORTICULTURE, INC.,
20
             Third-Party Plaintiff,
21
         v.
22
   EMPLOYEE BENEFIT MANAGEMENT
23 SERVICES, INC., CLAIMS DELEGATE
   SERVICES, LLC, ADVANCED MEDICAL
24 PRICING SOLUTIONS, INC., ALLIANT
   INSURANCE SERVICES, INC.
25
              Third-Party Defendants.
26

27

28

     5783230.4                      JOINT RULE 26(f) CASE STATUS REPORT
         Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 2 of 15




 1               Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Local Rule 16-9, the Court’s

 2 Case Scheduling Order dated December 12, 2017 [Dkt. No. 5], the Court’s Scheduling Order dated

 3 December 18, 2018 [Dkt. No. 46], and the Court’s Scheduling Order dated March 4, 2019 [Dkt. No.

 4 76], Plaintiff Salinas Valley Memorial Healthcare System (“Plaintiff”), Defendant and Third-Party

 5 Plaintiff Monterey Peninsula Horticulture, Inc., dba Rocket Farms, Monterey Peninsula

 6 Horticulture, Inc. / Steven Roberts Original Desserts, LLC, and Employee Benefit Plan

 7 (collectively, “Defendant”), and Third-Party Defendants Employee Benefit Management Services,

 8 Inc. (“EBMS”), Claims Delegate Services, LLC (“CDS”), Advanced Medical Pricing Solutions,
 9 Inc. (“AMPS”), and Alliant Insurance Services, Inc. (“Alliant”) (collectively, “Third Party

10 Defendants”) (all together, the “Parties”) respectfully submit this Joint Rule 26(f) Report in advance

11 of the Case Management conference scheduled for April 17, 2019 at 2:00 pm.

12               There have been numerous discussions regarding the Rule 26(f) between counsel for

13 Plaintiff and Defendants who originally held their first conference pursuant to Rule 26(f) on

14 February 20 and 23, 2018, over the telephone and via e-mail, prior to a previously scheduled Case

15 Management Conference that was subsequently taken off calendar; and then again on February 1,

16 2019. Following the filing of Monterey Peninsula Horticulture’s Third Party Complaint, counsel

17 for Plaintiff, Defendants, and the Third Party Defendants then conferred pursuant to Rule 26(f) on

18 Friday, March 1, 2019, Friday, March 22, 2019, and Friday, March 29, 2019 and discussed the

19 following items.

20               1.     Jurisdiction and Service:

21                      a.     Subject Matter Jurisdiction: The Court has original subject-matter

22 jurisdiction over the Complaint under 28 U.S. section 1331 because this is a civil action involving a

23 federal question; namely, because the action seeks to enforce provisions of ERISA (29 U.S.C.

24 section 1132(e)(1)). Additionally, the Court has supplemental jurisdiction of this matter under 28

25 U.S.C. section 1367, because all other claims asserted by Plaintiff in the Complaint are so related to

26 Plaintiff’s claims arising under ERISA that they form part of the same case or controversy under

27 Article III of the United States Constitution.

28               For the same reasons, Monterey Peninsula Horticulture contends that the Court also has

     5783230.4                         JOINT RULE 26(f) CASE STATUS REPORT
         Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 3 of 15




 1 original subject-matter jurisdiction over the ERISA claims for breach of fiduciary duty alleged in

 2 Monterey Peninsula Horticulture’s Third Party Complaint. Monterey Peninsula Horticulture also

 3 contends that diversity jurisdiction exists under 28 U.S.C. section 1332 because this case is between

 4 citizens of different states and the amount in controversy exceeds $75,000 to each of them.

 5 Monterey Peninsula Horticulture also contends that supplemental jurisdiction exists because

 6 Monterey Peninsula Horticulture’s third-party claims are based on, arise from, and are factually

 7 interrelated with the allegations of the Complaint.

 8                      b.       Service: Defendants have been served with the Complaint. All Third Party
 9 Defendants have been served with the Third Party Complaint. No parties remain to be served.

10               2.     Facts:

11                      a. The First Amended Complaint

12               Plaintiff, Salinas Valley Memorial Healthcare System, is a public hospital district and health

13 system located on Monterey County. Plaintiff operates the Salinas Valley Memorial Hospital, a

14 266-bed acute care facility providing healthcare services and treatment to the Salinas Valley and

15 Monterey Peninsula. Salinas Valley Memorial Hospital provides emergency and inpatient

16 healthcare services to patients.

17               Defendant, Monterey Peninsula Horticulture is a grower of indoor flowers, fresh cut herbs

18 and potted edibles. Monterey Peninsula Horticulture is located in Northern California, with multiple

19 growing facilities across the San Francisco Bay Area to the Salinas Valley. From July 1, 2014

20 through June 30, 2017 (the “Self-Funded Period”), Monterey Peninsula Horticulture sponsored and

21 maintained a self-funded ERISA benefit plan (the “Plan”) to provide healthcare to its employees.

22 The Plan was developed and administered by third-party administrators and vendors. Plaintiff

23 alleges that both before and after the Self-Funded Period, Rocket Farms purchased a group health

24 insurance policy for its employees, which is not self-funded.

25               During the Self-Funded Period, Monterey Peninsula Horticulture’s employees and their

26 dependents covered under the Plan received healthcare services at Salinas Valley Memorial

27 Hospital, many of whom accessed the Hospital’s emergency room.                    The healthcare services

28 provided by Salinas Valley Memorial Hospital and received by Monterey Peninsula Horticulture’s

     5783230.4                         JOINT RULE 26(f) CASE STATUS REPORT
         Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 4 of 15




 1 employees and their dependents included outpatient emergency care, childbirth and deliveries, and

 2 inpatient hospital stays.

 3               The Plan paid roughly a third of the hospital’s published charges submitted by Salinas

 4 Valley Memorial Hospital during the Self-Funded Period. Plaintiff and Defendant dispute whether

 5 any additional payment is owed from Defendant. Defendants contend that no further payment is due

 6 because the Plan paid for hospital services pursuant to the Plan’s approved benefit structure.

 7                      b. The Third Party Complaint

 8               Monterey Peninsula Horticulture sued Third Party Defendants EBMS, AMPS, CDS, and
 9 Alliant for breach of fiduciary duty, breach of written contract, and professional negligence for

10 alleged wrongdoing relating to the facts alleged in the Complaint. Monterey Peninsula Horticulture

11 contends, among other things, that the Third Party Defendants failed to disclose the true nature of

12 the self-funded Plan that the Third Party Defendants allegedly persuaded Monterey Peninsula

13 Horticulture to create; prepared a Summary Plan Description (SPD) that failed to comply with

14 ERISA requirements; failed to administer the Plan according to the governing Plan documents;

15 engaged in business practices inconsistent with their written service agreements; and “failed to

16 disclosure to Plan participants that virtually all significant claims administered by them would

17 subject participants to monetary liabilities for balances due providers who rendered healthcare

18 services” (Third Party Complaint, ¶ 26).

19               3.     Legal Issues:

20                      a. The First Amended Complaint

21               Plaintiff alleges the following causes of action in its First Amended Complaint (FAC): (1)

22 Benefits under Section 502(a)(1)(B) of ERISA; (2) Affordable Care Act (ACA) section 2707(b)

23 (Out of Pocket Maximum) via ERISA section 502(a)(1)(B); (3) Intentional Misrepresentation; and

24 (4) Negligent Misrepresentation. The FAC has now survived two successive motions to dismiss.

25 (See Dkt. 29 (May 31, 2018 Order Granting in Part and Denying in Part Motion to Dismiss

26 Complaint); Dkt. 42 (November 29, 2018 Order Denying Motion to Dismiss First Amended

27 Complaint).) There are two key legal issues of plan interpretation and/or statutory interpretation

28

     5783230.4                          JOINT RULE 26(f) CASE STATUS REPORT
         Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 5 of 15




 1 that Plaintiff believes can be resolved fairly early in the case, and which will provide significant

 2 clarity with respect to the First and Second Causes of Action pursuant to ERISA and ACA.

 3               First, what must the Plan pay for large benefit claims that exceed the MOOP threshold –

 4 either under the Plan itself (which has a MOOP provision), or under ACA’s statutory, annually set

 5 threshold? As noted by the Court, the key legal issue is ‘whether a “non-network providers’ cost-

 6 sharing exception under ACA, 42 U.S.C. § 18022(c)(3), applie[s]” with respect to medical services

 7 rendered by the Hospital.” (Dkt. 42 at p. 24:1-5.) Monterey Peninsula Horticulture disputes this

 8 issue. Monterey Peninsula Horticulture contends that Salinas Valley Memorial Hospital is entitled
 9 to no additional amounts.

10               Second, what is the appropriate level of payment under the plan for the Hospital’s claims?

11 The Hospital contends that the Plan adopts, through its definition of the “Allowable Charge,”

12 California’s state law standard for determining reasonable and customary charges. The Hospital

13 further contends that certain Claims Review and Validation provisions violated ERISA’s disclosure

14 principles and are therefore unenforceable. Monterey Peninsula Horticulture contends, in contrast,

15 that the appropriate level of payment is the Plan’s permitted payment levels as stated in the Plan’s

16 SPD – either 140% or 150% of Medicare, and that the SPD’s Claims Review and Validation

17 provisions control. (See generally Dkt. 42 at p. 18-19 (discussing, but not resolving, the parties’

18 respective positions)).

19                      b. The Third-Party Complaint

20               Defendant and Third-Party Plaintiff alleges the following causes of action in its Third-Party

21 Complaint: (1) Breach of Fiduciary Duty under Sections 502(a)(2) and (3) of ERISA; (2) Breach of

22 Written Contract; and (3) Professional Negligence.

23               Third-Party Defendant EBMS filed a Rule 12(b)(6) motion to dismiss the Third-Party

24 Complaint, which is set to be heard on June 6, 2019.

25               Third Party Plaintiff has granted Third Party Defendant Alliant an open extension of time to

26 file responsive pleadings to the Third Party Complaint until such time as the reciprocal summary

27 judgment motions of the Plaintiff and Defendant are decided. This extension is based upon

28 Alliant’s agreement to attend an early judicially-supervised settlement conference, and Alliant’s

     5783230.4                         JOINT RULE 26(f) CASE STATUS REPORT
         Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 6 of 15




 1 agreement to have its appearing counsel be the authorized agent for service of any subsequent

 2 discovery requests directed to Alliant or its employees. As to the merits, Third Party Defendant

 3 Alliant contends that it is an insurance broker/consultant and denies the existence of any type of

 4 fiduciary duty to Third Party Plaintiff under applicable law.

 5               Third Party Defendants AMPS and CDS deny that they were responsible for the preparation

 6 of the SPD and deny that they have breached any fiduciary duty. They also deny that they breached

 7 the written contract or that they fell below the standard of care.

 8               4.     Motions:
 9               The Court has ruled on successive motions to dismiss the Complaint and First Amended

10 Complaint, respectively. On February 22, 2019, Third Party Defendant EBMS filed a Motion to

11 Dismiss the Third Party Complaint against it. A hearing is set for April 17, 2019, at 2:00 pm

12 before Judge Koh in Courtroom 8.

13               5.     Amendment of Pleadings:

14               The parties do not anticipate any additional parties being added to the case. The parties

15 proposed that the deadline for amending the FAC to identify DOE defendants be May 15, 2019,

16 consistent with the Case Management Schedule below (Section 17).

17               6.     Evidence Preservation:

18               The parties have reviewed the Guidelines Relating to the Discovery of Electronically

19 Stored Information (“ESI Guidelines”), and confirm that the parties have met and conferred

20 regarding the reasonable and proportionate steps taken to preserve evidence relevant to the issues

21 reasonable evidence in this action. Each party represents that it has initiated reasonable document

22 retention procedures so as to maintain any relevant documents, electronic or otherwise, or any

23 other relevant electronically recorded material until this dispute is resolved.

24               The parties agree that they will produce documents in PDF format with searchable text

25 (e.g., via Optical Character Recognition (OCR) or similar technology), or else, in native format,

26 pursuant to the Stipulated Protective Order that has been agreed to by the parties and entered by

27 the Court (Dkt. 22).

28

     5783230.4                        JOINT RULE 26(f) CASE STATUS REPORT
         Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 7 of 15




 1               7.     Disclosures:

 2               Plaintiff and Defendants exchanged initial disclosures on March 6, 2018, as ordered by the

 3 Court [Dkt. 5]. Third Party EBMS made its initial disclosures on April 5, 2019. The remaining

 4 Third Party Defendants shall make their initial disclosures no later than May 17, 2019.

 5               8.     Discovery:

 6                      a.     Discovery Taken to Date: Plaintiff and Defendants have served written

 7 discovery requests on each other. Both have made document productions. In all, Plaintiff has

 8 produced 17,235 Bates-labeled pages, including billing and medical records, appeal letters, and
 9 communications to and from the Plan and its administrators. Plaintiff has also searched for and

10 produced ESI, including e-mails, in response to Defendants’ requests.

11               To date, Defendant has produced a total of 1,590 Bates-labeled pages, which largely

12 consist of (1) the documents pursuant to which the Plan was governed during the Self-Funded

13 Period; (2) agreements with various third parties, including Third Party Defendants EBMS and

14 CDS, stop loss insurers, and reinsurance insurers, pursuant to which the Plan may have been

15 governed during the Self-Funded Period; (3) and annual “Form 5500” disclosures submitted by

16 Rocket Farms to the Department of Labor. Defendants represent that they are in the process of

17 searching for ESI in an effort to produce responsive documents.

18               Plaintiff also served a subpoena duces tecum on Tomi Winn, an executive at Third Party

19 Defendant Alliant. Ms. Winn complied by producing approximately two hundred e-mails and

20 appearing at a deposition in Fresno, California on January 8, 2019. Compliance with the subpoena

21 is ongoing and is nearly complete. Counsel for Ms. Winn (who is also counsel for Third Party

22 Defendant, Alliant) produced some additional documents following the Fresno deposition.

23               Discovery in connection with the Third-Party Complaint will be conducted consistent with

24 the scheduling order that will be issued by this Court.

25                      b.     Scope of Anticipated Discovery:

26                              i. First Amended Complaint

27 Subjects of Discovery: The parties agree that a primary focus of discovery with respect to the FAC

28 will be the administrative records for each of the benefit claims at issue, including records relating

     5783230.4                         JOINT RULE 26(f) CASE STATUS REPORT
         Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 8 of 15




 1 to assignment of benefits, appeals and appeal denials, and billing and payment records for the

 2 claims at issue, as well as records for the telephonic coverage verification calls conducted by the

 3 Hospital prior to or around the time of each service provided to a member of the Plan, as those

 4 will form the basis of the Hospital’s misrepresentation claims.         When Plaintiff sought this

 5 information from Defendants, however, it was informed that it did not have these documents and

 6 that they were in the possession of EBMS.

 7               Another primary and ongoing focus of discovery are the e-mail communications between

 8 EBMS, AMPS, CDS, Alliant, Monterey Peninsula Horticulture, and/or the Hospital. The Hospital
 9 contends that such e-mail correspondence is, in many cases, part of the administrative record

10 under ERISA, and is also relevant to the issues of (1) Defendants’ decision not to maintain a

11 network of hospitals to provide emergency and inpatient hospitalization benefits available under

12 the Plan and (2) the Hospital’s reasonable and customary charges.

13               Another focus of discovery will be the determination of the UCR level of payment that

14 Salinas Valley Memorial Hospital seeks. The relevant documents for this inquiry are Salinas

15 Valley Memorial Hospital written contracts and agreements with healthcare insurers, health plans

16 as well as government programs which memorialize the rates Salinas Valley Memorial Hospital is

17 paid from other payors for healthcare services. These rates factor into the analysis to determining

18 the appropriate UCR level of payment that the hospital contends it is owed.

19                            ii. Third Party Complaint

20 Subjects of Discovery: Third-Party Plaintiff Monterey Peninsula Horticulture intends to seek

21 discovery on the following topics: communications between Monterey Peninsula Horticulture,

22 Alliant, EBMS, CDS and AMPS regarding the creation and development of the Plan and SPD;

23 communications between Salinas Valley Memorial Hospital, Monterey Peninsula Horticulture,

24 Alliant, EBMS, CDS and AMPS regarding the administration of the Plan and payment for the

25 healthcare claims; the administrative record for each claim at issue to determine whether or not the

26 claim was properly processed and adjudicated under the Plan’s SPD and in accordance to the

27 administrative services agreement.

28                            iii.   Methods of Discovery: The parties agree that the anticipated

     5783230.4                       JOINT RULE 26(f) CASE STATUS REPORT
         Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 9 of 15




 1 methods of future discovery will include: (1) written discovery in the form of Interrogatories,

 2 Requests for Admission, and Requests for Production; (2) written discovery via issuance of

 3 subpoenas to third parties; and (3) oral depositions of Plaintiff’s employees and “person(s) most

 4 knowledgeable” under Rule 30(b)(6), and other relevant witnesses.

 5                         iv.      Phases of Discovery: The parties agree that phased discovery will

 6 occur only as to the close of expert discovery following the close of non-expert discovery.

 7                  c.     Whether the Parties Have Considered Entering Into a Stipulated E-

 8 Discovery Order. The parties have considered such an order, and will enter one if it appears that
 9 this matter will involve the production of significant volumes of ESI. At the present time, the

10 parties do not believe that this case involves significant volumes of ESI.

11                  d.     Proposed Limitations or Modifications of the Discovery Rules: The parties

12 agree to serve and accept documents including pleadings, discovery requests, and trial materials,

13 through email, except to the extent that transmission of such documents electronically is

14 impractical, in which event service shall be made by hand or mail. Service by email must occur

15 before 6:00 p.m. PST, otherwise the discovery or other documents being served will count as

16 service the next day. For electronic service to be effective upon a given party, it should be served

17 on all of the e-mail addresses for that party’s counsel that are identified below:

18                            Plaintiff:   Eric Chan: echan@health-law.com

19                                         Griselda Rodriguez: grodriguez@health-law.com

20                         Defendants:     Curtis Leavitt: cleavitt@kennadayleavitt.com

21                                         Jack Janov: jjanov@kennadayleavit.com

22                                         Lance Martin: lmartin@kennadayleavitt.com

23                                         Ileah Miller: imiller@kennadayleavitt.com

24                                         Erin Harris: eharris@kennadayleavitt.com

25                         EBMS:           Daniel Platt: dplatt@loeb.com

26                                         Arthur Fels: afels@loeb.com

27                         AMPS, CDS: Heidi Quan: hquan@murchison.com

28                         Alliant:        Anton Gerschler: anton@gerschlerlaw.com

     5783230.4                      JOINT RULE 26(f) CASE STATUS REPORT
        Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 10 of 15




 1               The parties do not propose any other limitations or modifications of the discovery rules.

 2                       a.        Proposed Discovery Plan: To the extent not otherwise addressed, the parties

 3 submit the following in accordance with FRCP 26(f):

 4                                 i.     Claims of Privilege and Trial Preparation Materials: The parties

 5 agree to use the procedures set forth in FRCP 26(b)(5) regarding any claims of privilege or

 6 protecting materials asserted as bring for trial preparation. The parties will provide privilege logs

 7 to the extent that documents responsive to discovery are withheld on the basis of privilege. The

 8 parties have also agreed to enter into a stipulated protective order, to be issued by this Court, for
 9 the exchange of protected health information and confidential materials, as well as to resolve

10 issues relating to the inadvertent disclosure of privileged documents.

11                       b.        Potential Discovery Disputes: At this time, the parties do not anticipate any

12 disputes regarding the anticipated discovery described above.

13               9.      Class Actions:

14               This is not a class action.

15               10.     Related Cases:

16               The parties are not aware of any related cases or proceedings pending before another judge

17 of this court.

18               11.     Relief:

19               As stated in the FAC, Plaintiff seeks the following:

20               (1) Payment of $1,438,557.75, which represents the difference between the Plaintiff’s full

21 billed charges and the amount paid by Defendants pursuant to the Plan’s SPD, or in an amount to

22 be proved at trial (First Cause of Action);

23               (2) Payment at 100% of the hospital’s charges after accounting for the Plan’s deductible

24 and the applicable maximum out-of-pocket threshold, in the total amount of $1,438,557.75 or an

25 amount to be proved at trial (Second Cause of Action);

26               (3) Payment of 70% of Plaintiff’s full billed charges up to $21,666, and 100% of charges

27 above that threshold, or in the alternative, payment of all out-of-pocket expenses incurred for each

28 payment above what Defendants represented was a $6,350 MOOP threshold (Third and Fourth

     5783230.4                            JOINT RULE 26(f) CASE STATUS REPORT
        Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 11 of 15




 1 Causes of Action);

 2               (4) Costs of this action, including reasonable attorney’s fees pursuant to ERISA;

 3               (5) Pre- and post-judgment interest;

 4               (6) Punitive damages; and

 5               (7) Such other relief as the Court deems just and proper.

 6               As stated in the Third-Party Complaint, Monterey Peninsula Horticulture seeks the

 7 following:

 8               (1) Payment in an amount equal to Monterey Peninsula Horticulture’s actual damages for
 9 each claim;

10               (2) Payment from EBMS, AMPS, CDS, and Alliant for all reasonable costs and expenses

11 of an independent administrator in re-adjudicating the claims set forth above and the reasonable

12 costs and expenses associates with correcting all improperly adjudicated claims;

13               (3) EBMS, AMPS, CDS, and Alliant to disgorge all unjust enrichment or profits received

14 as a result of fiduciary breaches committed by them or for which they are liable;

15               (4) For an injunction against each EBMS, AMPS, CDS, and Alliant for any and all such

16 continuing conduct;

17               (5) Attorney’s fees and costs pursuant to ERISA section 502(g); and

18               (6) such other and further relief as the Court deems just and proper.

19               12.    Settlement and ADR:

20               Plaintiff and Monterey Peninsula Horticulture have had and continue to have informal

21 settlement discussions.          Monterey Peninsula Horticulture has also had informal settlement

22 discussions with the various Third Party Defendants.

23               The parties are presently negotiating a stipulation pursuant to ADR L.R. 3-5. Plaintiff is

24 open to any of the options under the multi-option program. Defendants are open to mediation.

25 Third Party Defendants have not yet taken a formal position on this issue.

26               Third Party Defendant Alliant urges the Court to set a judicially-supervised settlement

27 conference at the earliest possible opportunity in order to facilitate the resumption of pre-litigation

28 contract negotiations previously in progress between the Plaintiff and Defendants.

     5783230.4                         JOINT RULE 26(f) CASE STATUS REPORT
        Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 12 of 15




 1               Third Party Defendants AMPS and CDS are amenable to mediation once sufficient

 2 discovery has been conducted on the Third Party Complaint issues.

 3               13.    Consent to Magistrate Judge for All Purposes:

 4               Plaintiff and Defendants previously consented to have a magistrate judge conduct all

 5 further proceedings, including trial and entry of judgment. However, Third Party Defendant

 6 EBMS declined to consent to magistrate judge for all purposes. [Dkt. No. 73]. As a result, this

 7 case was reassigned from Judge DeMarchi to this Court.

 8               14.    Other References:
 9               The parties do not believe this case is suitable for reference to binding arbitration, a special

10 master, or the Judicial Panel on Multidistrict Litigation.

11               15.    Narrowing of Issues:

12               As noted above, the parties intend to resolve the key issues of the appropriate level of

13 payment under the Plan on cross-motions for summary judgment.

14               16.    Expedited Trial Procedure:

15               The parties do not believe this is the type of case that can be handled under the Expedited

16 Trial Procedure of General Order No. 64 Attachment A.

17               17.    Scheduling:

18
                 Plaintiff and Defendants submit the following separate proposals for a case management
19
     schedule. Plaintiff notes that extensive written discovery has already occurred, and believes that it
20
     can complete the remainder of discovery on its affirmative case this year. Plaintiff further notes
21
     that this case was filed in December 2017, nearly a year and a half ago.
22
                 Defendants, in contrast, seek to push out discovery for roughly an additional six months
23
     beyond the schedule proposed by Plaintiff.
24

25 Event                                    Plaintiff’s Proposal               Defendants’ Proposal
   Deadline to Amend Pleadings ,            May 17, 2019                       May 17, 2019
26 Add/Remove Parties
   Fact Discovery Cut-Off:                  September 27, 2019                 April 24, 2020
27 Initial Designation of Experts /         October 18, 2019                   May 29, 2020
28 Expert Reports Due:
   Expert Discovery Cut-Off:                December 20, 2019                  July 17, 2020
     5783230.4                          JOINT RULE 26(f) CASE STATUS REPORT
          Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 13 of 15



   Last Day to Hear Dispositive              February 20, 2020                   August 28, 2020
 1 Motions:

 2 Pre-Trial Conference:                     March 29, 2020                      September 27, 2020
   Bench Trial (ERISA claims):               April 19, 2020                      October 19. 2020
 3 Jury Trial (state law claims):            April 29, 2020                      October 29, 2020
 4
                 18.     Trial:
 5
                 The parties agree there will be a bench trial on the FAC’s ERISA cause(s) of action,
 6
     followed, if needed, by a jury trial on the state law causes of action for intentional and fraudulent
 7
     misrepresentation. The parties further agree that the ERISA bench trial should take place first.
 8
     The parties estimate that an ERISA bench trial will require 3-5 court days, and that the jury trial
 9
     will require 3 court days.
10
                 Plaintiff’s position is that its affirmative claims, both federal and state, should be tried first,
11
     and that Defendants’ claims against the Third Party Defendants should be bifurcated, and set for
12
     trial sometime thereafter.          Specifically, there would be a bench trial on the Third-Party
13
     Complaint’s ERISA fiduciary breach claims, if and to the extent that liability against Monterey
14
     Peninsula Horticulture is found, followed by a jury trial, if needed, on the Third-Party Complaint’s
15
     claims for breach of contract and professional negligence.                Defendants, in contrast, seek to
16
     combine the trials of both Plaintiff’s claims and Defendants’ own claims against the Third Party
17
     Defendants.
18
                 19.     Disclosure of Non-Party Interested Entities or Persons:
19
                 Plaintiff has filed its L.R. 3-15 Certification of Interested Entities or Persons. Rocket
20
     Farms and the Third Party Defendants intend to file their L.R. 3-15 Certification of Interested
21
     Entities or Persons no later than April 17, 2019.
22
                 20.     Professional Conduct:
23
                 Counsel for Plaintiff, Eric Chan, counsel for defendants, Curtis Leavitt (lead trial counsel),
24
     Jack Janov and Lance Martin, Daniel Platt and Arthur Fels, counsel for EBMS, Heidi Quan,
25
     counsel for AMPS and CDS, and Anton Gerschler, counsel for Alliant, reviewed the Northern
26
     District of California’s Guidelines for Professional Conduct.
27
     //
28
     //
     5783230.4                           JOINT RULE 26(f) CASE STATUS REPORT
        Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 14 of 15




 1               21.    Other Matters:

 2               The parties are unaware of any other issues affecting the status or management of the case.

 3

 4 Respectfully submitted,

 5 DATED: April 10, 2019                                      HOOPER, LUNDY & BOOKMAN, P.C.

 6

 7                                                            By: _____/s/ Eric D. Chan______________
                                                                            ERIC D. CHAN
 8                                                                        Attorney for Plaintiff
 9                                                                 SALINAS VALLEY MEMORIAL
                                                                      HEALTHCARE SYSTEM
10
     DATED: April 10, 2019                                    KENNADAY LEAVITT OWENSBY PC
11

12
                                                              By: _____/s/ Curtis S. Leavitt____________
13                                                                       CURTIS S. LEAVITT
                                                                           JACK A. JANOV
14                                                                       LANCE M. MARTIN
                                                                Attorneys for Defendant and Third Party
15                                                                              Plaintiff
16                                                                    MONTEREY PENINSULA
                                                                HORTICULTURE, INC. dba ROCKET
17                                                               FARMS; and Defendant MONTEREY
                                                                PENINSULA HORTICULTURE, INC. /
18                                                                  STEVEN ROBERTS ORIGINAL
                                                               DESSERTS, LLC; EMPLOYEE BENEFIT
19
                                                                                 PLAN
20

21 DATED: April 10, 2019                                      LOEB & LOEB LLP

22

23                                                            By: ________/s/ Arthur Fels______________
                                                                          DANIEL A. PLATT
24                                                                          ARTHUR FELS
                                                                   Attorney for Third Party Defendant
25                                                             EMPLOYEE BENEFIT MANAGEMENT
                                                                           SERVICES, INC.
26
     DATED: April 10, 2019                                    MURCHISON & CUMMING LLP
27

28
                                                              By: __________/s/ Heidi Quan_________
     5783230.4                         JOINT RULE 26(f) CASE STATUS REPORT
        Case 5:17-cv-07076-LHK Document 85 Filed 04/10/19 Page 15 of 15



                                                              HEIDI QUAN
 1                                                  Attorney for Third Party Defendants
 2                                                  ADVANCED MEDICAL PRICING
                                                  SOLUTIONS AND CLAIMS DELEGATE
 3                                                              SERVICES

 4 DATED: April 10, 2019

 5

 6                                               By: ________/s/ Anton Gerschler__________
                                                           ANTON GERSCHLER
 7                                                    Attorney for Third Party Defendant
                                                  ALLIANT INSURANCE SERVICES, INC.
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     5783230.4               JOINT RULE 26(f) CASE STATUS REPORT
